[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                   FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 07-10382                FEBRUARY 20, 2009
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                      D. C. Docket No. 04-20159-CR-ASG

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                                       versus

JULIO ACUNA, a.k.a. Chino,
JOSE MIGUEL BATTLE, JR.,
a.k.a. Miguelito,
a.k.a. Jose R. Battle,
a.k.a. Jose Miguel Battle Rodriguez,
a.k.a. Jose Rodriguez Battle,
a.k.a. Jose Rodriguez Batlle,
a.k.a. Mike Battle,
a.k.a. Mike Jr.,

                                                 Defendants-Appellants,


                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (February 20, 2009)
Before EDMONDSON, Chief Judge, and ANDERSON, Circuit Judge, and
COHILL,* District Judge.

COHILL, District Judge:

       In this organized crime enterprise, co-defendants Jose Battle, Jr. (“Battle,

Jr.”) and Julio Acuna (“Acuna”) appeal their convictions and sentences on various

grounds. The appellants contend that the district court made numerous errors,

including: (1) denial of Battle, Jr.’s motion to dismiss the indictment on the

grounds that it was barred by the statute of limitations; (2) responding to a jury

question as to Battle, Jr.’s defense of withdrawal from the conspiracy by directing

the jury to review the instructions again and reformulate the question if it

wished;(3) upwardly departing prior to imposing sentence on Battle, Jr.; (4)

imposing sentences on both defendants that were unreasonable in light of the

factors enumerated in 18 U.S.C. § 3553(a); and (5) entering a forfeiture order as to

Battle, Jr. that was grossly disproportionate to the offense.1



       *
         Honorable Maurice B. Cohill, Jr., United States District Judge for the Western District
of Pennsylvania, sitting by designation.
       1
          Having carefully reviewed the record, we reject without further discussion appellants’
additional contentions concerning: (1) the admission of out of court testimony of two unavailable
witnesses, Idalia Fernandez (deceased) and Carlos Hernandez (mentally ill); (2) the admission of
evidence against Acuna regarding the murder of Ernesto Torres; (3) the admission of evidence of
Battle, Jr.’s monetary transactions conducted from 2000 through 2002 involving Aztec, Voltaire
and El Zapotal.

                                                2
       For the reasons set forth below, we will affirm both convictions and

sentences.

                       I. PROCEDURAL BACKGROUND

      On May 31, 2005, a federal grand jury indicted the defendants and others in

a one-count superseding indictment charging them with Racketeer Influenced and

Corrupt Organizations Act (“RICO”) conspiracy, specifically, a conspiracy to

violate 18 U.S.C. 1962(c) by unlawfully conducting and participating in the

conduct of a criminal enterprise through a pattern of racketeering activity, and the

collection of unlawful debt, all in violation of 18 U.S.C. § 1962(d).     The

superseding indictment charged Jose Battle, Sr. (Battle, Jr.’s father), Battle, Jr.,

and Acuna, among others, with engaging in illegal activities through a large-scale,

international enterprise known at various times as the “Cuban Mafia” or the

“Corporation” which operated in the United States, the Caribbean, Europe, and

Central and South America. The superseding indictment charged that: (i) the

Corporation was an enterprise as defined by 18 U.S.C. § 1961(4), whose members

functioned for the common purpose of achieving the illicit objectives of the

Corporation, and (ii) the activities of the Corporation affected interstate and foreign

commerce. The indictment further alleged that the Corporation was run by a

Godfather (the Padrino), a Vice Chairman, and a Counselor (Consejero), and was


                                           3
operated by groups known as Divisions and Crews, each of which had Lieutenants,

Soldiers and Operators. Criminal activities such as gambling, money laundering,

and enforcement, were conducted within geographic areas. “Enforcers” of the

Corporation enforced discipline, intimidation of competition and induced fear of

physical and financial injury to members of the Corporation as well as outsiders.

      Jury selection began on January 9, 2006, and after a trial lasting more than

five months, the jury returned its verdict on July 20, 2006. Battle, Jr., Acuna and

Manuel Isaac Marquez were found guilty of conspiracy to commit racketeering.

The verdict specified their liability as to the predicate offenses charged. The court

sentenced Acuna to a life term and entered a $1.4 billion money judgment against

him. Battle, Jr. was sentenced to 188 months’ incarceration and three years’

supervised release and ordered forfeiture of various assets. The court also entered

a RICO forfeiture judgment of $642 million as to Battle, Jr. representing gambling

profits the enterprise had earned from 1979 through 1988.     The defendants now

appeal.



                                     II. FACTS

A. THE ENTERPRISE STRUCTURE AND OPERATION

      We will describe the entire operation here in some detail, as this is necessary


                                          4
when considering the reasonableness of the sentences imposed by the district court.

             1. Bolita

       The Defendants were part of an organized crime enterprise (the

Corporation) that ran “bolita,” a numbers gambling operation in New York and

New Jersey. The organization was devoted to making as much money as possible –

especially for those at the top – through numerous bolita gambling locations. It

also existed to protect that money by any means necessary. The indictment charges

that the conspiracy began in 1964, and involved the commission of a variety of

predicate acts, including murder, arson, and money-laundering. Jose Battle, Sr.

was at various times the head of the Corporation and was the father and co-

defendant of Battle, Jr., who also played a leadership role for a certain period of

time. Battle Sr. plead guilty, but he died after he was sentenced. Acuna was a

long-time confederate of Battle, Sr., who acted as Battle Sr.’s bodyguard and

worked as an “enforcer” for the organization.

      In the beginning Abraham Rydz and fellow Cuban emigres, including Battle

Sr., Juan Mojica, and Humberto Davila, operated separate bolita operations in New

York and New Jersey. Over time, Rydz became a partner of Mojica, who had

moved to Spain, Antonio Rodriguez, who lived in Florida, and Luis Tinta. Rydz

and Tinta managed 40 bolita “spots” (a location such as a business or store where a


                                           5
bolita worker took bets, also known as a “store” or “bank”) that collected over a

million dollars in bets per week. Davila’s bolita operation, known as the

“Company,” rivaled Battle Sr.’s Corporation. The Corporation’s enforcers would

ensure compliance with the “two-block rule” (that a new spot could not be opened

within two blocks of a competitor’s existing spot) by first issuing a warning to

business owners and workers; if unsuccessful, enforcers would then resort to such

tactics as destruction of property, arson, assault, extortion, and murder.

          In 1977, Battle Sr. and Acuna were tried for the murder of Ernesto Torres, a

former Corporation employee. Torres had left the organization because of a

dispute with Battle, Sr. over his own outside gambling activities, which Battle, Sr.

believed were inconsistent with the interests of the organization. Torres also owed

the organization bolita money that he had collected as a banker. After Torres

kidnapped and killed one of the Corporation's bankers, Acuna and Battle, Sr.

tracked Torres down in Florida, where he was living with his girlfriend Idalia

Fernandez.      Acting under the direct orders of Battle, Sr. Acuna entered the

apartment, shot and wounded Fernandez while she watched television in the living

room, and following a shootout with Torres, shot and killed him in the bedroom

closet.

      The deposition testimony of two witnesses from that murder trial, Carlos


                                            6
Hernandez and Idalia Fernandez, was read into the record in the instant case.

Within weeks of being deposed, Fernandez was shot to death in New York.

           Battle, Sr. plead guilty to conspiracy to murder Torres and the charges

against Acuna were dismissed.2 Upon release from prison in late 1979, Battle, Sr.

began working with his son, who in a sense, had been “tutored” in the bolita

business by Rydz at Battle, Sr.’s request. Manuel Marquez, Sr., his uncle, helped

run the operations. Rydz asked Battle, Jr. if he could represent that they were

partners so that Battle, Sr.’s reputation would afford Rydz’s some protection.

Battle, Jr. agreed. Rydz’s partners wanted to retire, and Rydz, needing protection,

agreed to merge his bolita operation into the Battles’ smaller business. At that

point, Rydz, Battle, Jr. and Battle Sr. each received 16% of the profits, and

Marquez was paid a percentage of the business as a salary.

       This combined organization operated in Queens, the Bronx, Brooklyn and in

portions of Manhattan. Battle, Sr. confided to Rydz that he had gone to Miami in

1976 in order to get rid of Torres, and that he would also like to get rid of

Fernandez, who had been with Torres when he was murdered. Battle, Sr. later told

Rydz that Fernandez had to be “disappeared” because she had witnessed Torres’

       2
          Specifically, Battle, Sr. was convicted on conspiracy and solicitation counts, but on
appeal, the conspiracy charge was dismissed and the solicitation counts were reversed; he later
pleaded guilty to conspiracy and was sentenced to 33 months’ probation with credit for time
served. Acuna had absconded after the 1977 Torres murder charge; he was arrested in 1984.

                                                7
murder and had testified against Battle Sr. in his murder trial. (Fernandez had

testified that on June 16, 1976, after she and Torres fled to Florida, that Acuna

broke into their Hialeah, Florida apartment, shot her in the face and chest, and,

when she awoke, she discovered Torres had been killed.)

       Rydz and Battle, Jr., now allies, moved to Miami in 1982, and Battle Sr.

likewise relocated there. Battle, Sr. set up a 20-acre farm called “El Zapotal.”

While Marquez managed bolita operations on a day-to-day basis, Rydz and Battle,

Jr. called Marquez and others in New York on a daily basis, checking on operations

and managing the business. Rydz and Battle, Jr. traveled to New York at least

twice a month to review gambling records and reports, claim their percentage of

profits in cash, and make management decisions. Employees of the enterprise

transported millions in cash from New York to Miami and delivered the money to

Battle, Jr., Rydz, and Battle Sr. and later, to Marquez, after he relocated to Florida.

       The testimony at the trial in the instant matter showed that the enterprise

expanded quickly to the point where by 1988, it operated 250-300 spots and 12-15

offices for processing bets, counting cash and keeping records. It involved the use

of bankers who, in exchange for operating spots, would be reimbursed for

operational overhead, would be provided protection, and would receive a portion of

the profits.


                                           8
      Competition with Davila increased. In response to Davila’s establishment of

competing spots in violation of the two-block rule, the enterprise began an arson

campaign, burning out spots in order to protect its share of the business, maintain

the respect of its competitors and preserve the loyalty of its bankers and employees.

The enforcers were paid to commit bodily harm, arson, and murder. From 1983

through 1984, one enforcer paid a thug for 30 to 35 arsons of rival bolita spots.

Some arsons resulted in deaths. The Corporation established an account called

“UNESCO” to pay for these arsons and other enforcement actions, including bail

and legal defense of enterprise employees or associates. Battle, Jr. did not favor

the arsons and preferred to negotiate when the two-block rule was violated; in fact,

Battle, Jr. never authorized an arson before it was committed. Nevertheless, both

Rydz and Battle Jr. continued to receive bolita profits while the arson campaign

raged on and for years thereafter. Acuna served as Battle Sr.’s bodyguard and

personal assistant. He also worked as an enforcer, collecting money from

delinquent debtors, sometimes by force.

             2. Money Laundering

      The evidence at trial further established the laundering of the enterprise’s

bolita proceeds. Battle, Jr., Rydz, Battle, Sr., Marquez and others – with the help

of the accountant for the criminal organization, Orestes Vidan – concealed the

                                          9
enterprise’s proceeds in domestic and foreign bank accounts and foreign

corporation’s bank accounts (located in Panama and Curacao). Battle, Jr. and his

co-conspirators used nominee names or “front men” to hide the true identities of

the owners of the money. The main persons used as nominees or “front men” for

these foreign corporations were Vidan and Maurilio Marquez, the brother of

Marquez, Sr. Marquez, Sr., Rydz, and Battle, Jr. each had foreign bank accounts

set up in Switzerland. The money was either wire transferred to the Swiss accounts

through nominee accounts in the names of Vidan and Maurilio Marquez, or was

body carried directly to Switzerland. They also invested their bolita earnings in

real estate or otherwise legitimate businesses to avoid arrest, hide the illegal source

of their wealth, and provide for their children. One such business was Union

Financial Research (“UFR”), a mortgage company located in Florida, where Battle,

Jr. and Rydz worked and in which they had acquired a 25% interest. Another was

a clothing manufacturing business.

      Cash from the Corporation’s illegal gambling operations was also physically

carried by members of the conspiracy to Panama, where it was deposited into

various foreign bank accounts in the names of various foreign corporations. The

most significant of these foreign corporations were Panamanian corporations,

Voltaire Trading and Investment Corporation (“Voltaire”) and Aztec Financial

                                          10
Enterprises, Inc. (“Aztec”), both of which were incorporated in Panama and

utilized to invest in real estate in south Florida, and Stanara N.V. (“Stanara”),

which was incorporated in the Netherlands Antilles.

      One of the primary money laundering schemes was to transfer the money as

“loans” from the foreign corporations to a series of domestic corporations which

were partially or wholly owned by members of the criminal enterprise. These

corporations would then pay members of the Corporation large salaries. The first

one of these domestic corporations was UFR, the mortgage company incorporated

in Florida.

      In 1983 Rydz and Battle, Jr. were stopped at JFK airport carrying $500,000

in bolita cash that they had obtained from Marquez in New York. The cash was

seized. Battle, Jr. was carrying a report of bolita business for the week of April 2,

1983, which listed $2,173,448 in assets and possibly accounts receivable, and the

contents of the UNESCO account. The publicity surrounding the seizure caused

the bank which had loaned $20 million to UFR to demand the identity of the source

of the funds which Battle, Jr. and Rydz had loaned the company. This, in turn,

caused Rydz and Battle to cash out of UFR.      This return of capital contributions

were transferred by Vidan through various foreign bank accounts and ultimately

wound up in Union Bank of Switzerland accounts belonging to Battle, Jr. and

                                          11
Rydz.

        The evidence at trial also showed that several domestic clothing

manufacturing businesses were involved in the manufacturing and sale of women’s

clothing to further launder illegal gambling proceeds. In order to buy into these

domestic companies, Rydz and Battle, Jr. received money in the form of “loans”

from another puppet company, Stanara Company Corporation (“Stanara Corp.”)

Battle and Rydz also laundered bolita proceeds through commercial real estate

corporations which held accounts oversees.

        The Corporation also utilized companies to purchase real properties in

Florida, construct multi-million dollar homes on the properties, and then “lease”

the residences to the owners of the illegal gambling money. This included

Voltaire’s purchase of 350 Island Drive, Key Biscayne, Florida, using Battle, Sr.’s

bolita proceeds; this house was leased by Voltaire to Battle, Jr.’s mother in 1984.

Battle, Jr. eventually sold the house for $1.9 million in 2001. Of this, $281,000

received at closing was deposited in Voltaire’s account at Ocean Bank, most of

which was later wired to Marquez’s account in Curacao, and then to a Swiss

account owned by Battle, Jr. Voltaire held a $1.3 million balloon mortgage on the

house from the buyer, and Battle, Jr. ordered that this mortgage be assigned to Key

Financial Services in return for $150,000. Battle owned stock in Key Financial

                                          12
Services, which received interest payments on the house, $285,000 in cash, and

then took a loss on the sale in 2002.

       Similarly, in 1984 Rydz and Marquez purchased real estate at 730 and 740

Mashta Drive, Key Biscayne, through a Panamanian corporation, Aztec Financial

Enterprises; the money came from UFR proceeds as well as other Panamanian

accounts containing bolita proceeds. Marquez later transferred title to lot 730 to

Battle, Jr.

       Rydz and Battle, Jr. supervised the enterprise’s bolita operations in New

York and New Jersey until early 1989. At a funeral for a family member, Rydz and

Battle both expressed to other bolita managers their desire to retire from daily

bolita operations. Luis Perez testified that Rydz took a small calendar out of his

pocket on which a date was circled, and told a fellow corporation member, “This is

the day I’m leaving. Have my totals ready.” However, the government maintained

at trial that Rydz and Battle, Jr. continued to launder their own and the enterprise’s

bolita proceeds long after ending their direct involvement in the gambling

operation.

       Battle, Jr. delayed construction on his Florida residence until 1994;

ultimately, Battle, Jr. and Rydz leased the houses from Aztec, after using various

corporate accounts, rather than their own names, to finance construction of the

                                          13
houses. Marquez had moved to Florida in 1985 and reviewed bolita reports and

visited the various offices until the end of 1995, when he fled to Spain. Battle, Jr.

had planned to move to Spain and was beginning to move his bolita money to the

Canary Islands. Rydz sold the property located at 740 Mashta Drive for

$2,717,500 on June 4, 2001; Battle, Jr. sold 730 Mashta Drive on May 8, 2002.

Aztec received $2,128,664.98 at closing for 740 Mashta Drive and $2,866,311.66

at closing for 730 Mashta Drive. At Battle, Jr.’s direction, Vidan deposited these

proceeds in Aztec’s account at Plantars Bank, then wired $2,400,000 to a corporate

account in the Canary Islands.

      The Curacao corporation’s accounts remained active for some time. In

August and September of 1998, it wired $903,000 to Rydz’s and Battle, Jr.’s

accounts in Switzerland, which were never closed, and in 2000 it wrote certain

small payment checks to pay for corporate registration and such.

      The daily management of the enterprise’s bolita business was conducted by

Willie Pozo, and by 1996, the bolita’s profits had decreased. From 1985 through

1995, the Corporation took in $2 million in bets weekly; in contrast, from 1995

through 2003, the total diminished to $700,000 weekly. In early 2000, Battle, Sr.

threatened to kill Pozo and an associate in order to “take his business back.”

Marquez continued to receive a share of the Corporation’s illegal gambling profits

                                          14
until 2001. The enterprise’s central bolita office was managed by Luis Perez, who

was arrested in the summer of 2003. When Rydz and Battle, Jr. were arrested in

March 2004, they were still receiving money from the commercial real estate

business in Miami. The corporate tax returns for El Zapotal, Battle, Sr.’s 20-acre

farm in Miami, showed that in 1999, Battle, Sr. gave El Zapotal to Battle, Jr. and

his family as a gift, and that corporate returns had been filed from 2000-2002,

listing Battle, Jr. as the largest shareholder.



B. PROCEDURAL HISTORY

      On May 31, 2005, the grand jury returned a one-count, fifth superseding

indictment which charged that from 1964 until the return of that indictment,

appellants Battle, Jr. and Acuna, and codefendants Battle, Sr., Manuel Isaac

Marquez, and other named co-conspirators, were employed by and associated with

an international criminal enterprise and conspired to violate 18 U.S.C. § 1962 (c)

by unlawfully conducting and participating in the conduct of the enterprise’s affairs

through a pattern of racketeering activity, and the collection of unlawful debt, all in

violation of 18 U.S.C. § 1962(d). The superceding indictment charged that the

objectives and purposes of the Corporation included, but were not limited to,

enriching its members through money laundering and the operation of illegal

                                            15
gambling businesses, prevention of the detection of its criminal activities, and

preserving its operations and profits through the use of violence and destruction,

including but not limited to, acts of murder, arson and assault. The indictment

alleged that Acuna was an “enforcer” for the corporation who committed acts of

violence and murder on behalf of the enterprise, and that he subsequently became a

“Jefe” or boss. The indictment also provided notice of specific acts which would

result in enhanced sentences; it charged that Acuna and codefendant Battle, Sr.

murdered Torres in 1976.

      The superseding indictment charged two alternative theories of liability: (1)

engaging in a pattern of racketeering activity which included acts and threats

involving murder, arson, illegal gambling, operation of illegal gambling

businesses, conspiracy to launder monetary instruments, and use of interstate and

foreign commerce facilities in the commission of murder for hire, in violation of

federal or state law, in violation of 18 U.S.C. § 1961(1); and (2) collection of

unlawful debts incurred and contracted illegal gambling activity, in violation of 18

U.S.C. § 1961(6). The government also sought forfeiture of numerous assets

alleged to have been acquired and maintained in violation of 18 U.S.C. §1962, and

sought the imposition of an approximately $1.4 billion money judgment, pursuant

to 18 U.S.C. §§ 1963(a)(1), (a)(2) and (a)(3).

                                          16
      The superseding indictment originally alleged as predicate acts conspiracy to

murder and the murder of Idalia Fernandez, the murder of Ernesto Torres, and the

murder of Jose Enriquez. However, at the close of the government’s case, the court

found there was insufficient evidence with regard to certain of the defendants’

personal participation in numerous predicate acts. United States v. Battle, Jr., 473

F.Supp.2d 1185 (S.D. Fla. 2006). Thus, the court ruled that the murder of Ernesto

Torres and conspiracy to murder Idalia Fernandez could be considered only against

Acuna. (The government subsequently struck the predicate act alleging the murder

of Idalia Fernandez.) The court also ruled that arson and murder by arson could

only be considered against Battle, Jr. and co-defendant Marquez; that money

laundering through a casino could only be considered against Marquez; that

gambling activity that occurred after Marquez and Battle, Jr. had stopped receiving

gambling profits could not be considered against them as predicate acts, but could

be considered to prove the continuity of the enterprise; and that only illegal

gambling activities alleged to have been committed from 1977-1988 could serve as

predicate acts of Battle, Jr.’s gambling. The court also ruled that the government

could proceed only under the theory that the defendants had agreed to personally

participate in the commission of two or more predicate acts, and could not prove

their participation in the conspiracy by showing that they had agreed only to the

                                          17
conspiracy’s overall objective.

       The trial in this matter commenced on January 9, 2006, and codefendants

Jose Aluart, Argelio Jimenez, Battle Sr.,3 and Gustavo Battle entered guilty pleas.

The case against Acuna, Battle, Jr. and Marquez proceeded to verdict. Defendant

Battle, Jr.'s motion for judgment of acquittal on the grounds of statute of limitations

was denied.

       During deliberations the jury asked the following question: “After the

withdrawal from the conspiracy, does the use of ill-gotten funds create a

continuance of the conspiracy?” After hearing argument from counsel, the court

refused to answer the question, asked the jury to reformulate the question and

referred the jury to the instructions as originally given. The jury did not reformulate

the question. All three defendants were convicted on July 20, 2006 under both

theories of liability. The jury also entered a verdict on the forfeiture count in the

amount of $1.4 billion.

                    III. ISSUES AND STANDARDS OF REVIEW

       The first issue before us is whether Battle, Jr.’s prosecution was barred by

the statute of limitations based upon his claim that he withdrew from the


       3
          Battle, Sr. was sentenced to 240 months’ imprisonment and 60 months’ supervised
release and the forfeiture of his interest in certain property consistent with the terms of his plea
agreement. He died several months after sentence was imposed.

                                                  18
conspiracy and did not participate in the daily operational affairs of the Corporation

beyond March 16, 1999. Whether there is sufficient evidence to support a

conviction is a question of law which this Court reviews de novo. See United

States v. Majors, 196 F.3d 1206, 1210 (11th Cir.1999). The relevant question is

“whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781,

61 L.Ed.2d 560 (1979). The court’s refusal to give a supplemental jury instruction

is reviewed for an abuse of discretion. United States v. Cunningham, 194 F.3d

1186 (11th Cir. 1999).

      Secondly, we must also decide whether the court correctly determined Battle,

Jr.’s and Acuna's sentences. These are reviewed for “reasonableness” using the

factors outlined in 18 U.S.C. § 3553(a). Factual findings are reviewed for clear

error; review is de novo when examining the sentencing court’s application of the

United States Sentencing Guidelines. United States v. Williams, 456 F.3d 1353

(11th Cir. 2006).

                                 IV. DISCUSSION

A. THE STATUTE OF LIMITATIONS

      There is a 5 year statute of limitations for a RICO violation. 18 U.S.C. §

                                          19
3282; United States v. Pepe, 747 F.2d 632, 664 (11th Cir. 1984). The defendants

were indicted on March 16, 2004, therefore, they must have participated in the

RICO conspiracy until at least March 17, 1999 in order for their prosecutions to be

timely. Battle, Jr. argues that the district court erred when it denied his motion for

judgment of acquittal, see U.S v. Jose Battle, Jr., et al., 473 F.Supp.2d 1185 (S.D.

Fla. 2006), and that it abused its discretion and committed reversible error when it

refused to answer the jury’s question: “After the withdrawal from the conspiracy,

does the use of ill-gotten funds create a continuance of the conspiracy?”

      The law of this circuit is that “a conspirator's participation in a conspiracy is

presumed to continue until all activity relating to the conspiracy is ceased.

Accordingly, [each defendant] is presumed to be a participant for the duration of

the conspiracy unless he can overcome the presumption by proving his

withdrawal.” United States v. LeQuire, 943 F.2d 1554, 1563-64 (11th Cir. 1991)

(citation omitted). Furthermore, “[w]ith respect to conspiracy statutes that do not

require proof of an overt act, the indictment satisfies the requirements of the statute

of limitations if the conspiracy is alleged to have continued into the limitations

period.”   United States v. Gonzalez, 921 F.2d 1530, 1548 (11th Cir. 1991) (citation

and quotation marks omitted). “The conspiracy may be deemed to continue as long

as its purposes have neither been abandoned nor accomplished. Furthermore, the

                                          20
conspiracy is presumed to exist until there has been an affirmative showing that it

has terminated.” Id. (citations and quotation marks omitted); see also United States

v. Wong, 40 F.3d 1347, 1367 (2d Cir. 1994) (no predicate acts within the five-year

period required for RICO conspiracy as long as defendant has not withdrawn);

United States v. Torres Lopez, 851 F.2d 520, 524-25 (1st Cir. 1988) (same).

      To establish the affirmative defense of a withdrawal from the conspiracy, the

defendant has the substantial burden of proving: (1) that he has taken affirmative

steps, inconsistent with the objectives of the conspiracy, to disavow or to defeat the

objectives of the conspiracy; and (2) that he made a reasonable effort to

communicate those acts to his co-conspirators or that he disclosed the scheme to

law enforcement authorities. See LeQuire, 943 F.2d at 1564; United States v.

Finestone, 816 F.2d 583, 589 (11th Cir.), cert. denied, 484 U.S. 948, 108 S.Ct. 338,

98 L.Ed.2d 365 (1987). “A mere cessation of activity in the conspiracy is not

sufficient to establish withdrawal.” Id.

      As to the second prong, it is undisputed that Battle, Jr. did not disclose the

scheme to law enforcement, but rather, he made it known to his co-conspirators

that he wanted to quit his involvement in bolita. This happened in November 1988

when he, along with Rydz, announced at a funeral that they wanted to end their

involvement in the demanding daily operations and cease receiving money from the

                                           21
bolita operation. Prior to that time they were heavily involved in monitoring every

aspect of the numbers racket, which was a work-intense cash business. Battle, Jr.

maintains that because he withdrew from the conspiracy in 1988, any acts

committed by him to conceal the existence of the conspiracy after withdrawal do

not extend the conspiracy as to him. United States v. Knowles, 66 F.3d 1146,

1155-1156 (11th Cir. 1995). The vast majority of Battle, Jr.’s money laundering

pre-dated the March 17, 1999 statute of limitations cut off. Battle argues that

spending his ill-gotten gains (what he calls “personal money laundering” and which

he admits conceals his “prior” criminality) does not defeat his withdrawal from the

conspiracy. According to Battle, Jr., no evidence showed that he laundered any

then-active Corporation members’ money after November of 1988, or that he

laundered the Corporation’s money after that date.

      At first blush, the case law seems to support this argument. For example, in

Knowles, the defendant was an attorney who aided a co-conspirator by secretly

facilitating a large cash payment for a drug delivery. Both defendants were found

guilty of conspiracy to import and distribute drugs even though the attorney,

Knowles, played no overt role in actual importation or distribution of drugs. Judge

Clark explained:

              The Supreme Court has unambiguously held that acts of

                                         22
          concealment are not part of the original conspiracy . . .
          Concealment of the enterprise “indicate[s] nothing more than that
          the conspirators do not wish to be apprehended – a concomitant,
          certainly, of every crime since Cain attempted to conceal the murder
          of Abel from the Lord.” Thus, if Knowles’ actions lead to no more
          than an inference that he was attempting to conceal the conspiracy,
          we would be compelled to reverse the conviction.

Id., citing Grunewald v. United States, 353 U.S. 391, 77 S.Ct. 963, 1 L.Ed.2d 931

(1957).

      In United States v. Starrett, 55 F.3d 1525 (11th Cir. 1995), as evidence of

his withdrawal from the Outlaws gang, which was indicted on July 29, 1986,

defendant Duke offered the following: he added a 1980 “out date” to his Outlaw

Charlie tattoo; he sold his motorcycle; he joined a church and got a job; and he

moved out of Florida and “cut off virtually all contact” with the Outlaws. This

Court explained that:

             even if this evidence is sufficient to satisfy this circuit's first
      requirement for proving withdrawal from a conspiracy-that he took
      affirmative steps to disavow the conspiracy-it is insufficient to satisfy
      the second requirement. Duke has not pointed to any evidence in the
      record to indicate that he made a reasonable effort to communicate
      his withdrawal to his co-conspirators, or that he disclosed the
      Outlaws' criminal schemes to law enforcement.

Id. at 1550, citing LeQuire, 943 F.2d at 1564.

      In answer to the above-cited case law, the government argues that this case is

different. Here, money laundering is one of the predicate acts and one of the goals

                                           23
of the conspiracy. Concealment is an integral part of money laundering. The

government’s position is that Battle, Jr.’s acts of money-laundering occurring

within the limitations period count as acts in furtherance of the conspiracy.

       In response, Battle argues that his money-laundering activities involved only

his own ill-gotten gains (not money from the continuing enterprise), and thus he

was not actively engaged in the conspiracy. Otherwise, he argues, there is no way

in which a member could have withdrawn from this conspiracy.

        Withdrawal from the conspiracy is a permissible defense to an action

brought under § 1962(d) when a defendant can prove she took affirmative steps,

inconsistent with the objectives of the conspiracy, to disavow or to defeat the

conspiratorial objectives. See United States v. Butler, 41 F.3d 1435, 1446 (11th

Cir. 1995) (emphasis added) (noting continued participation in the conspiracy is

presumed unless defendant takes affirmative steps inconsistent with the

conspiracy). Additionally, the defendant must have either made a reasonable effort

to communicate those steps to her co-conspirators or disclosed their scheme to law

enforcement authorities. Id.; see also Starrett, 55 F.3d at 1550 (upholding rejection

of defendant's withdrawal defense because he had not communicated his

withdrawal to his co-conspirators or disclosed the scheme to law enforcement

officials).

                                          24
      We find that Battle, Jr.’s mere cessation of one activity of the conspiracy–

receipt of profits in exchange for overseeing the daily operations of bolita – is not

sufficient to establish withdrawal from the entire conspiracy in this case. The

defendant cites United States Supreme Court case precedent in which the court

found that concealment did not continue the conspiracy. However, these cases are

distinguishable because the conspiracy had actually ended and the objectives of the

conspiracy had been met prior to the concealment.

      In Krulewitch v. United States, 336 U.S. 440, 69 S.Ct. 716, 93 L.Ed 790

(1949), the trial court permitted the government to introduce a co-conspirator’s

statements about how the crime should be concealed. The question before the Court

was whether such hearsay declarations could be introduced against one of the

conspirators; the declarations in question were made by one named in the

indictment as a co-conspirator after the main object of the conspiracy had been

accomplished. The Court reversed the conviction, and rejected the government's

arguments that the conspiracy was not ended since it included an implied

subsidiary conspiracy to conceal the crime after its commission, and that the

declarations were therefore still in furtherance of the conspiracy and binding on co-

conspirators.

      Similarly, in Grunewald v. United States, 353 US. 391, 77 S.Ct. 963, 1

                                          25
L.Ed.2d 931 (1957), the defendants were convicted of conspiring to defraud the

government in its administration of the tax code. They appealed their conviction

on the grounds that the prosecution was barred under the statute of limitations

because the conspiracy’s goals were attained well before the limitations period had

begun. The Indictment explicitly charged that part of the conspiracy was an

agreement to conceal the conspirators’ acts. Thus, the Court was faced with a

criminal conspiracy and a continuation of the secrecy after the accomplishment of

the crime. The Court reversed. In so doing, it expressed concern that “allowing

such a conspiracy to conceal to be inferred or implied from mere overt acts of

concealment would result in a great widening of the scope of conspiracy

prosecutions, since it would extend the life of a conspiracy indefinitely.” 353 U.S.

at 402, 77 S.Ct. at 972, 1 L.Ed.2d .

      In this case, however, the conspiracy had multiple objectives and continued

long after Battle, Jr.’s alleged withdrawal. The Corporation was formed for the

purpose of enriching mostly those people at the top of the organization, and those

individuals continued to receive profits well after 1999. The evidence at trial

showed that Battle, Jr. laundered money through real estate transactions and sham

accounts after that date. He sold his house in 2001; title to that property was never

put in his name so that the ownership interest – the source of the ill-gotten gains –

                                          26
was hidden. After he left the bolita operation he continued to launder the money

and put it in offshore accounts in the names of other people and entities with the

unlawful purpose of protecting the ongoing conspiracy. From 1982-1984 at Battle,

Jr.’s direction, $300,000 in Battle, Sr.’s bolita proceeds were sent from Panama to

purchase 350 Island Drive in Key Biscayne, followed by $591,000 in bolita

proceeds to build a house, which was leased by Voltaire in May 1984 to Battle,

Jr.’s mother. Battle, Jr. sold that property in August 2001 for $1,900,000. The

$281,000 received at the closing was deposited in Voltaire’s account at Ocean

Bank, and on August 2, 2001, $230,000 was wire-transferred to Maurillo Marquez’

account in Curacao, then to Battle Jr.’s Alex Trust Swiss account at the Union

Bank. The listed representatives of Voltaire were Vidan and Maurillio Marquez,

however, the company was controlled by Battle, Jr. Consequently, through

Voltaire, Battle, Jr. was laundering his father’s share of illegal gambling proceeds.

Voltaire held a $1.3 million balloon mortgage on the house from the buyer, and

Battle, Jr. directed that Voltaire assign the mortgage to Key Financial Services in

return for $150,000. Battle, Jr. owned stock in Key Financial Services, which

received interest payments on the house, $285,000 in cash, and then took a loss on

the sale in 2002.

      Even if the monies that were laundered were actually individual profits from

                                          27
the illegal bolita gambling of the Corporation, and no longer proceeds owned by

the Corporation itself as an enterprise, as an associate and member of the

Corporation Battle, Jr. facilitated and carried out the goals and objectives of the

enterprise to conceal illegally obtained money through various money laundering

ventures, and, in so doing, concealed, promoted, and protected the Corporation and

its members and associates. In so doing, Battle, Jr. did not withdraw, he continued

to carry out the goal and object of the Corporation, as alleged in the Superseding

Indictment, to prevent the detection of its criminal activities by laundering the

money:

      through various means, including using the PUPPET COMPANIES,
      and the transfer and commingling of illegal funds through and with
      other funds and accounts, as well as the creation and perpetuation of
      ‘sham’ businesses, investments, and employment positions that
      appeared to be legitimate but were, in fact, a covert method of money
      laundering, all as an instrument to promote their illegal activities,
      conceal their illegal proceeds and avoid their reporting obligations as
      required by law.

Superseding Indictment, page 13.

      The Corporation was described as “an ongoing organization whose members

functioned as a continuing unit for a common purpose of achieving the objectives

of the Corporation.” It was alleged that the Corporation enriched its members and

associates through various forms of illegal activity including acts of money



                                          28
laundering and that it undertook all steps necessary to prevent the detection of its

criminal activities, and sought to prevent and resolve the imposition of any criminal

and civil liabilities upon the Corporation and its members and associates. It also

alleged that “members and associates” of the Corporation “did violate the money

laundering laws of the United States through various means.” This is exactly what

happened here. Battle, Jr. took his money, as well as Rydz, Battle, Sr.’s and

Marquez’s, and with the aid of Vidan, laundered it in order to prevent detection of

the Corporation’s criminal activities.



B. THE QUESTION FROM THE JURY

      Finally, we are asked whether the court abused its discretion when, in

responding to the jury's question with respect to the withdrawal defense, it directed

the jury to review the instructions again and reformulate the question if it wished.

Battle urged the court to answer this question “NO,” pursuant to United States v.

Adkinson, 158 F.3d 1147, 1160 n.23 (11th Cir. 1998). The government argued that

the question was vague and that the court should instruct the jurors to review the

instructions. The court told the jury it could not answer the question without

making assumptions about what the jury had decided. He permitted them to

reformulate the question and to review the Withdrawal Defense Instruction, as well

                                          29
as the instructions as a whole.   The court found, and the government argues on

appeal, that Adkinson is not pertinent to the issue because Adkinson did not

involve money-laundering as an activity, but rather concerned how the defendants

had spent their ill-gotten gains (related to concealment), which was irrelevant to the

main issue of the conspiracy in Adkinson (whether there was a bank fraud). There

is no argument that the jury instruction as originally given was improper. The jury

did not reformulate the question.

      Based on our analysis as discussed supra, we find that the district court did

not abuse its discretion in this regard.



C. APPEAL OF ACUNA AND BATTLE, JR.'S SENTENCES

      1. Acuna’s Sentence

      The jury found that Acuna committed numerous predicate acts as part of a

pattern of racketeering activity, including several acts of gambling, conspiracy to

murder and the murder of Ernesto Torres, and conspiracy to murder Idalia

Fernandez. On appeal, Acuna argues that his life sentence is unreasonable in light

of the 18 U.S.C. § 3553(a) factors, because the court failed to account adequately

for his age, poor health, and low likelihood of recidivism.

      “We review the sentence imposed by the district court for reasonableness.”

                                           30
United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005). Reasonableness review

requires that the appellate court review the sentence under an abuse-of-discretion

standard. Gall v. United States, __ U.S. __, 128 S.Ct. 586, 594, 169 L.Ed.2d 445

(2007). As the Supreme Court recently instructed, we:

        must first ensure that the district court committed no significant
        procedural error, such as failing to calculate (or improperly
        calculating) the Guidelines range, treating the Guidelines as
        mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors,
        selecting a sentence based on clearly erroneous facts, or failing to
        adequately explain the chosen sentence – including an explanation
        for any deviation from the Guidelines range.

Id., ___ U.S. ___ , 128 S.Ct. at 597. In providing a statement of reasons for the

sentence imposed, the district court “[s]hould set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.” Rita v. United States,

__ U.S. ____ , 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007).

      If the district court’s decision is procedurally sound, our analysis then turns

to the substantive reasonableness of the sentence. See Gall, ___ U.S. at ___, 128

S.Ct. at 597. “In reviewing the ultimate sentence imposed by the district court for

reasonableness, we consider the final sentence, in its entirety, in light of the §

3553(a) factors.” United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006).

The § 3553 (a) factors include:

                                           31
             (1) the nature and circumstances of the offense and the history
      and characteristics of the defendant; (2) the need to reflect the
      seriousness of the offense, to promote respect for the law, and to
      provide just punishment for the offense; (3) the need for deterrence;
      (4) the need to protect the public; (5) the need to provide the defendant
      with needed educational or vocational training or medical care; (6) the
      kinds of sentences available; (7) the Sentencing Guidelines range; (8)
      pertinent policy statements of the Sentencing Commission; (9) the
      need to avoid unwanted sentencing disparities; and (10) the need to
      provide restitution to victims.

Talley, 431 F.3d at 786 (summarizing 18 U.S.C. § 3553 (a)). However, “nothing in

Booker or elsewhere requires the district court to state on the record that it has

explicitly considered each of the § 3553(a) factors or to discuss each of the §

3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

Instead, an explicit acknowledgment that the district court has considered the

defendant’s arguments and the § 3553 (a) factors will suffice. Id. at 1329-30.

“[T]he party who challenges the sentence bears the burden of establishing that the

sentence is unreasonable in light of both [the] record and the factors in section

3553(a).” Talley, 431 F.3d at 788.

      Nothing in the record suggests that the court committed clear error of

judgment in weighing the § 3553(a) factors and arriving at Acuna’s sentence. The

sentence is reasonable in light of the crimes he committed in furtherance of the

RICO conspiracy, the need to provide just punishment, and the need to protect the



                                          32
public. The court explicitly found that the evidence established that Acuna was an

enforcer for the enterprise and that he committed the murder of Torres and engaged

in the conspiracy to murder Fernandez at the direction of Battle, Sr.

      Here, Acuna has not met his burden of demonstrating that his within-range

sentence is either procedurally or substantively unreasonable. Therefore, we

affirm.

      2. Battle, Jr.’s sentence

      Battle, Jr. argues that the court erred in departing upward from the

guidelines, and that the guideline range should have been 46 to 57 months’

imprisonment; in light of his range, his 188 months sentence is unreasonable, he

claims. Battle, Jr. also argues that the forfeiture order is grossly disproportionate to

his offense and, therefore, a violation of his rights under the Eighth Amendment.

Because he has not met his burden of demonstrating that his sentence is

unreasonable in light of the record and the 18 U.S.C. § 3553(a) factors, we affirm.

      Initially, Battle, Jr. faced a guideline range of 46 to 57 months. The court,

however, upwardly departed and sentenced Battle, Jr. to 188 months, and imposed

a forfeiture money judgment in the amount of $642 million dollars against him.

Battle, Jr. now argues that the district court erred in departing from the guidelines,

or in the alternative, the sentence was not reasonable in light of the 18 U.S.C. §

                                          33
3553(a) factors. The district court plainly stated that it would have reached the

sentence that it ultimately imposed based on its analysis of the § 3553(a) factors

and independent of it resolution of the issues relating to Battle, Jr.'s guidelines

calculations.

      “After the Supreme Court’s decisions in Booker and Gall, the district courts

are still required to correctly calculate the advisory Guidelines range.” United

States v. Livesay, 525 F.3d 1081, 1089 (11th Cir. 2008). However, “[t]he Supreme

Court and this Court have long recognized that it is not necessary to decide

guidelines issues or remand cases for new sentence proceedings where the

guidelines error, if any, did not affect the sentence.” United States v. Keene, 470

F.3d 1347, 1349 (11th Cir. 2006); see Williams v. United States, 503 U.S. 193, 203,

112 S. Ct. 112, 1120-21, 117 L.Ed.2d 341 (1992) (“[O]nce the court of appeals has

decided that the district court misapplied the Guidelines, a remand is appropriate

unless the reviewing court concludes, on the record as a whole, that the error was

harmless, i.e., that the error did not affect the district court’s selection of the

sentence imposed.”).

      Accordingly, we need not resolve disputed guidelines issues where the

district court has stated, as it did here, that “the guidelines advice that results from

the decision of those issues does not matter to the sentence imposed after the §

                                            34
3553(a) factors are considered,” and we conclude that “the sentence imposed

through the alternative or fallback reasoning of § 3553(a) [is] reasonable.” Keene,

470 F.3d at 1349. “In determining whether it is reasonable we must assume that

there was a guidelines error – that the guidelines issue should have been decided in

the way the defendant argued and the advisory range reduced accordingly – and

then ask whether the final sentence resulting from consideration of the § 3553(a)

factors would still be reasonable.” Id.; see United States v. Dean, 517 F.2d 1224,

1232 (11th Cir. 2007) (applying Keene and holding that, assuming the district court

erroneously calculated the defendant’s guidelines range, the sentence nevertheless

“was reasonable and stands despite the disputed guidelines issue”).

      In applying the standard of Gall, discussed supra, we find that Battle Jr.'s

sentence was reasonable in light of the record and the factors in § 3553(a). The

court considered the § 3553(a) factors and specifically detailed the nature and

circumstances of the offense, Battle, Jr.'s history and characteristics, the need to

promote respect for the law and provide adequate punishment, the seriousness of

the RICO offense and Battle, Jr.'s underlying racketeering activities, and the need

to avoid unwarranted sentencing disparities. The court stated that he played a

leadership role in the enterprise which lasted over a very substantial period of time

and was significant in scope. It further found that the amount of gambling

                                           35
proceeds was "staggering"; we cannot dispute this as the government showed that

the Corporation's gambling operations generated $1.4 billion in proceeds, $642

million of which were generated during the time period in which Battle received

gambling profits. Moreover, the court stated on the record that it accounted for the

sentences of co-conspirators who were only involved in the Corporation's money

laundering activities, and not also in the gambling operations. We also note that

Battle, Jr.'s 188-month sentence was well below the 240-month statutory

maximum.

      Here, Battle, Jr. has not shown that the court abused its discretion and

imposed an unreasonable 188-month sentence, even with an assumed guidelines

range of 46 to 57 months. As a result, we affirm without deciding the contested

guidelines issues, because even if we resolved those issues in Battle’s favor, the

district court “has already told us that it would impose exactly the same sentence”

based on the § 3553(a) factors and independent of its application of the guidelines.

See Keene, 470 F.3d at 1350.

      3. Battle, Jr.’s Forfeiture Order

       In support of its verdict of guilty of conspiracy to commit racketeering, the

jury found that Battle, Jr. committed eight predicate acts of money laundering,

along with numerous predicate acts of, inter alia, gambling and conspiracy to

                                          36
commit money laundering. At the hearing on the issue of forfeiture, Detective

David Shanks testified to his review of the evidence that the government

demonstrated at trial the amount of money collected by the Corporation during

various parts of the RICO conspiracy. He stated that in the time period from 1979

until 1980, the Corporation’s gambling operations generated an average of

$175,000 per week and that during the period from 1981 until 1988, it generated an

average of $1.5 million per week. Battle, Jr. was a leader of the Corporation’s

gambling operations and until 1989, received a share of the gambling proceeds.

We also note that the jury entered a special verdict finding that the Corporation’s

racketeering activities generated $1.4 billion in proceeds.

      “We review de novo the district court’s legal conclusions regarding

forfeiture and the court’s findings of fact for clear error.” United States v. Browne,

505 F.3d 1229, 1278 (11th Cir. 2007) (citations and quotations omitted), petition for

cert. filed U.S. March 17, 2008 ) (No. 07- 1190). “Whether a forfeiture order is

constitutionally excessive under the Eighth Amendment is also subject to de novo

review.” Browne, 505 F.3d at 1278.

      An individual who violates § 1962 “shall forfeit to the United States . . . (1)

any interest the person has acquired or maintained in violation of [§] 1962 . . . and .

. . (3) any property constituting, or derived from, any proceeds which the person

                                          37
obtained, directly or indirectly, from racketeering activity or unlawful debt

collection in violation of [§] 1962.” 18 U.S.C. §§ 1963(a)(1) and (3). “Forfeitures

are subject to the Eighth Amendment’s prohibition against excessive fines ‘if they

constitute punishment for an offense[,]’” and “[s]ubject forfeitures violate the

Excessive Fines Clause if they are ‘grossly disproportional to the gravity of the

defendant’s offense.’” Brown, 505 F.3d at 1281 (quoting United States v.

Bajakajian, 524 U.S. 321, 328, 337, 118 S.Ct. 2028, 2033, 141 L.Ed.2d 314

(1998)). “This, in turn, is determined by examining three factors: (1) whether the

defendant falls into the class of persons at whom the criminal statute was

principally directed; (2) other penalties authorized by the legislature (or the

Sentencing Commission); and (3) the harm caused by the defendant.” Browne, 505

F.3d at 1281 (summarizing Bajakajian).

      As to these factors, Battle is “precisely the type of person toward whom

RICO is principally directed . . .” because he committed racketeering activities, as

the contemplated by the foreiture statute. Browne, 505 F.3d at 1282. Moreover, as

to the second factor, the maximum sentence that could have been imposed was 20

years imprisonment, and the maximum fine was twice the amount of gross gain that

Battle derived from the RICO enterprise. See 18 U.S.C. §§ 1963(a), 3571 (d).

Unlike Bajakajian, these penalties suggest a significant level of culpability. See

                                          38
524 U.S. at 338, 118 S.Ct. at 2038; see also Browne, 505 F.3d at 1282 ("That

Congress authorized a maximum fine of $250,000 and 20 years' imprisonment each

for Counts 1 and 2 further underscores that it viewed such violations as serious

transgressions."). Turning to the third factor, the harm caused by Battle, Jr.'s

involvement in this RICO enterprise was also significant. The jury found that he

committed eight separate acts of money laundering, and this Court has observed

that "[e]ach unlawful monetary transaction harms society by impeding law

enforcement's efforts to track ill-gotten gains." United States v. Martin, 320 F.3d

1223, 1227 (11th Cir. 2003). The laundered funds were derived from illegal

gambling operations, which involved numerous acts of violence targeted at rival

businesses; Battle, Jr. was in a leadership position at the time such violent acts

were committed and approved payments for such acts from the UNESCO account.

      In sum, we find that the forfeiture order, albeit a huge sum, was not grossly

disproportionate to the RICO offense, which at one point generated $1.5 to $2

million per week in gambling proceeds, and which involved acts of violence to

protect gambling operations and acts of money laundering to conceal the unlawful

funds derived therefrom. The court’s $642 million forfeiture order was not grossly

disproportionate to Battle’s RICO offense. Therefore, we affirm.




                                          39
SENTENCES AND FORFEITURE ORDER AFFIRMED.




                      40